 


109 HR 4405 IH: Balancing Trade Act of 2005
U.S. House of Representatives
2005-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4405 
IN THE HOUSE OF REPRESENTATIVES 
 
November 18, 2005 
Ms. Kaptur (for herself, Mr. Costello, Mr. DeFazio, Mr. Duncan, Mr. Everett, Mr. Gordon, Mr. Grijalva, Mr. Hunter, Mr. Jones of North Carolina, Mr. Smith of New Jersey, Mr. Taylor of Mississippi, and Mr. Fattah) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To require that, in cases in which the annual trade deficit between the United States and another country is $10,000,000,000 or more for 3 consecutive years, the President take the necessary steps to create a more balanced trading relationship with that country. 
 

1.Short titleThis Act may be cited as the Balancing Trade Act of 2005. 
2.Action by the President in cases of large consecutive annual trade deficits with other countries 
(a)Action by the PresidentIf in 3 consecutive calendar years the United States has a trade deficit with another country of $10,000,000,000 or more, the President shall take the necessary steps to create a trading relationship with the country that would eliminate or substantially reduce that trade deficit, by entering into an agreement with that country or otherwise.  
(b)DefinitionIn this section, the term trade deficit means, with respect to the United States and another country, that the value of goods and services that are products of that country and are imported into the United States from that country exceeds the value of goods and services that are products of the United States and are exported from the United States to that country. 
(c)Reports 
(1)Initial reportNot later than 3 months after the date of the enactment of this Act, the President shall submit to the Congress a report setting forth— 
(A)the likely reasons for the trade deficits with each country to which subsection (a) applies, as of the date of the report; and 
(B)the steps the President intends to take under subsection (a) with respect to each such country. 
(2)Annual reportsThe President shall submit to the Congress, not later than December 31 of each year, a report on actions taken to carry out this section.  
 
